internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-146705-05 number release date index uil no case-mis no director office of tax exempt bonds taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ---------------------------- ------------------------- ------------------------------------ ------------------ ------- ------------------------- ------------------------------ ------------------------------ issuer bonds ------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- date tribe loan agreement ----------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - ------------------------------------------------------------------- ---------------------------------- ---------------- tam-146705-05 x city a city b ----- ------------------------- -------------------- issue under sec_7871 and sec_7871 of the internal_revenue_code may the tribe be properly treated as a governmental_unit for purposes of sec_103 regardless of whether the proceeds of the bonds are to be used in the exercise of an essential_governmental_function within the meaning of sec_7871 whether the service should grant the issuer’s request to limit the retroactive application of any adverse decision in this case pursuant to sec_7805 conclusions facts under sec_7871 and sec_7871 the tribe may be treated as a governmental_unit for purposes of sec_103 only if the proceeds of the bonds are to be used in the exercise of an essential_governmental_function within the meaning of sec_7871 the issuer’s request for relief under sec_7805 is denied the holdings of the technical_advice_memorandum in this case will be applied retroactively the tribe is listed as an indian_tribal_government in revproc_2002_64 2002_2_cb_717 on date the issuer issued the bonds and pursuant to the loan agreement loaned the proceeds to the tribe the loan agreement sets forth the tribe’s responsibilities with respect to its loan from the issuer including the obligation to repay the loan the tribe used the bond proceeds to finance and refinance the planning design development construction installation equipping and opening of a convention facility with an approximately x-room full-service four-diamond quality conference hotel and ancillary facilities on the tribe’s reservation located near city a and a convention facility with an approximately x-room full-service four-diamond quality conference hotel and ancillary facilities on the tribe’s reservation located near city b together the project tam-146705-05 law and analysis issue sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that a state_or_local_bond is an obligation of a state or political_subdivision thereof sec_103 provides that sec_103 does not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 sec_141 provides that a private_activity_bond is any bond issued as part of an issue that meets i the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or ii the private_loan_financing_test of sec_141 private_business_use is defined by sec_141 as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit under sec_141 any activity carried on by a person other than a natural_person shall be treated as a trade_or_business indian tribal governments are persons under the definition of sec_7701 see 208_f3d_871 10th cir because a tribe is an entity it is not a natural_person for purposes of sec_141 sec_1_141-1 defines a nongovernmental person as a person other than a governmental person sec_1_141-1 defines a governmental person as a state_or_local_governmental_unit as defined in sec_1_103-1 under sec_1_103-1 a state_or_local_governmental_unit means a state territory a possession_of_the_united_states or any political_subdivision thereof thus for purposes of the private_business_use_test of sec_141 an entity is determined to be a governmental_unit if it is a state or political_subdivision under sec_103 the term indian_tribal_government is defined under sec_7701 to mean the governing body of any tribe band community village or group of indians or if applicable alaska natives that is determined by the secretary of treasury after consultation with the secretary of the interior to exercise governmental functions the secretary’s determination is set forth in revproc_2002_64 which contains a modified and supplemented list of indian tribal governments that are to be treated similarly to states for specified purposes under the code sec_7871 sets forth the various purposes for which an indian_tribal_government may be treated as a state sec_7871 provides that subject_to sec_7871 an indian_tribal_government shall be treated as a state for purposes of sec_103 relating to state and local bonds sec_7871 provides that sec_103 shall apply to an obligation not described in sec_7871 issued by an indian_tribal_government or a subdivision tam-146705-05 thereof only if the obligation is part of an issue substantially_all of the proceeds of which are to be used for the exercise of any essential_governmental_function within the meaning of sec_7871 sec_1_150-1 defines an obligation for purposes of sec_103 as any valid evidence_of_indebtedness under general federal_income_tax principles the loan agreement is an obligation under sec_1_150-1 accordingly the terms issued and obligation as used in sec_7871 apply to the loan agreement as well as to the bonds whether the tribe is to be treated as a state with respect to its use of the bond proceeds depends upon the application of sec_7871 and c to the instant transaction two possible interpretations of this statute have been presented the agent interprets the statute to mean that an indian_tribal_government can be treated as a state for purposes of sec_103 only if the requirements of sec_7871 are met the issuer interprets the words for purposes of sec_103 relating to state_or_local_bonds in sec_7871 to require the general treatment of an indian_tribal_government as a state for all tax-exempt_bond purposes including the private_activity_bond tests of sec_141 the issuer reads the requirements of sec_7871 as applying only where the indian_tribal_government issues the obligation and in such cases sec_7871 only affects whether interest on the obligation is tax-exempt under sec_103 accordingly the issuer argues that the tribe as a conduit borrower of the bond proceeds is a governmental_unit for purposes of the private_business_use_test of sec_141 regardless of whether the bond proceeds are used for an essential_governmental_function the existence of competing interpretations of the specific language in sec_7871 conflicts with the issuer’s assertion that its interpretation captures the plain meaning of the statute however even if the issuer’s interpretation were assumed to follow the plain meaning of the words the result of applying that interpretation would run counter to congressional intent where the language of a provision standing alone produces results plainly at variance with the purpose of the legislation as a whole the purpose rather than the literal wording of the provision should be followed in 310_us_534 the supreme court stated when a statute’s plain meaning has led to absurd or futile results however this court has looked beyond the words to the purpose of the act frequently however even when the plain meaning did not produce absurd results but merely an unreasonable one ‘plainly at variance with the policy of the legislation as a whole’ this court has followed that purpose rather than the literal words when aid to construction of the meaning of words as used in the statute is available there certainly can be no ‘rule of law’ which forbids its tam-146705-05 use however clear examination ’ citations omitted the words may appear on ‘superficial the essential_governmental_function limitation has been in place since the original enactment of sec_7871 as a temporary provision of the code in the report of the senate_finance_committee which added the essential_governmental_function requirement with respect to obligations issued by indian tribal governments explains the bill provides that indian tribal governments are to be treated generally the same as states and tribal subdivisions are to be treated generally the same as political subdivisions of states for purposes of the tax-exempt_bond interest provisions however the bill includes a number of restrictions on this treatment of indian tribal governments with respect to commercial or industrial activities or other activities other than essential governmental functions the purpose of those restrictions is generally either to allow the profits from such activities to be exempt from federal_income_tax because of the basic federal_income_tax exemption of indians and because sec_115 does not apply to indians or to allow the interest on the obligations where the proceeds are used in such commercial or industrial activities to be exempt from federal_income_tax but not to allow both of these income_tax benefits to apply in any one case congress remained concerned that the benefits of tax-exempt_bond financing should not be used by indian tribal governments for commercial or industrial activities and in limited indian tribal governments to the tax-exempt_financing of only essential governmental functions that are customarily performed by state and local governments see p l date during the same period between and congressional actions limiting the ability of states and local governments to enter into conduit financings with the proceeds of tax-exempt_bonds including limitations on the type of property financed and the amount that could be financed on an annual basis indicate a concern that states and local governments were not sufficiently monitoring the private use of tax-exempt_bond proceeds in keeping with the congressional intent that indian tribal governments including the tribe benefit from tax-exempt_financing only when essential governmental functions are financed we concur with the agent’s interpretation and find the phrase subject_to subsection c for purposes of sec_103 relating to state and local bonds in sec_7871 to mean that sec_7871 is subordinate to or governed by2 sec_7871 with respect to obligations issued by an indian_tribal_government thus the two sections read together limit the applicability of sec_7871 to an indian_tribal_government only if s rep no 2d sess pincite see black’s law dictionary 6th ed definition of the phrase subject_to tam-146705-05 the indian_tribal_government issues an obligation and the proceeds of the obligation are used for an essential governmental function3 accordingly we conclude that the tribe may be treated as a governmental_unit for purposes of sec_103 and sec_141 only if the proceeds of the loan agreement are to be used for an essential_governmental_function the question of whether the bond proceeds are to be used by the tribe in the exercise of an essential_governmental_function is addressed in a separate technical_advice_memorandum we note that our conclusion does not rest on the position that the tribe is the real obligor on the bonds for purposes of sec_103 in 77_tc_546 the tax_court held that the nature of the real obligor for an issue of bonds is immaterial in determining whether the bonds are issued by a state_or_local_government consistent with fairfax county we do not conclude that the bonds were issued by the tribe fairfax county also does not apply to the determination of whether the loan agreement an obligation for purposes of sec_103 was issued by the tribe in its capacity as a state issue the issuer requests that any adverse decisions reached in this technical_advice_memorandum be applied without retroactive effect pursuant to sec_7805 sec_7805 provides that t he secretary may prescribe the extent if any to which any ruling including any judicial decisions or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect section dollar_figure of revproc_2006_2 provides that the holding of a technical_advice_memorandum is ordinarily applied retroactively relief under sec_7805 is usually granted only if a taxpayer relied to its detriment on a published position of the service or on a letter_ruling or technical_advice_memorandum issued to that taxpayer in this comports with the approach taken by the sec_305_7871-1 of the temporary regulations issued under sec_7871 which provides that an indian_tribal_government shall be treated as a state and a subdivision of an indian_tribal_government shall be treated as a political_subdivision of a state for purposes of any obligation issued by such government or subdivision under sec_103 relating to interest on certain governmental obligations if such obligations are part of an issue substantially_all of the proceeds of which are to be used in the exercise of an essential_governmental_function sec_305_7871-1 of the temporary regulations was issued in prior to congress making sec_7871 a permanent provision of the internal_revenue_code and accordingly sec_305_7871-1 provides that the tax exempt bond provisions of sec_305_7871-1 apply to obligations issued before date it is interesting to note that both the house report and the conference_report with respect to the omnibus budget reconciliation act of p l date make reference to the temporary regulations and specifically overrule certain provisions contained therein tam-146705-05 the present case the issuer did not request a private_letter_ruling nor were any technical_advice memoranda issued in connection with this or any similar earlier case involving the same taxpayer moreover there are no regulations revenue rulings or other published guidance on which the issuer could have relied for its interpretation of sec_7871 although the issuer presents a reasoned argument for its interpretation of sec_7871 that interpretation as demonstrated above is not the only interpretation and indeed is not the interpretation the government ultimately thinks is the best reading of the law sec_7805 relief is not warranted solely because a taxpayer claims it could not foresee the service’s resolution of a difficult tax law question accordingly the issuer’s request for relief under sec_7805 is denied caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
